1
2
3
4                                                                        O
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   JARRED E. CHANEY,                            Case No. 2:19-cv-06125-FMO-KES
12                 Petitioner,
13            v.                                 ORDER ACCEPTING REPORT AND
                                                 RECOMMENDATION OF UNITED
14   DAVID BAUGHMAN, Warden,                      STATES MAGISTRATE JUDGE
15                 Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
18   other records on file herein, and the Report and Recommendation of the United
19   States Magistrate Judge (Dkt. 15). No objections to the Report and
20   Recommendation were filed, and the deadline for filing such objections has passed.
21   The Court accepts the report, findings, and recommendations of the Magistrate
22   Judge.
23         IT IS THEREFORE ORDERED that Judgment be entered dismissing the
24   Petition without prejudice based on Petitioner’s failure to prosecute.
25
26   DATED: January 31, 2020                _____________/s/____________________
27                                          FERNANDO M. OLGUIN
                                            UNITED STATES DISTRICT JUDGE
28
